           Case 1:19-cv-09439-PKC Document 52-1 Filed 01/02/20 Page 1 of 4


From:            Tenreiro, Jorge
To:              "Drylewski, Alexander C"
Cc:              Charmani, Thania; McGrath, Kevin; Levine, Alison R; Stewart, Ladan F; Malloy, Christopher P
Subject:         RE: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)
Date:            Thursday, December 26, 2019 5:12:00 PM


Counsel:

We are fine to only have one call tomorrow, to cover the proposed stipulations of fact. Today, as I indicated in our email below,
we wanted to discuss our continued disagreement over your refusal to designate a 30(b)(6) witness to respond to Topics No. 25
and 26 of our 30(b)(6) deposition notice, which relate to Telegram’s specific expenditures related to its development of TON
Blockchain at various stages of its development, including up to October 31, 2019, at present, and expected future expenditures,
and the amount of funds remaining from the Initial Offering after the launch, and the expected use of those funds. Reference is
also made to Document Requests 8 and 9 of our subpoena to you dated October 11, 2019. There, we asked, inter alia, for the
financial records reflecting the current amount of funds raised in the Grams offering, and the use to which the funds were put.
So far, you have only provided limited, redacted bank records, showing certain but not all amounts credited to your accounts,
and redacting all debits.

In our previous meet and confers, we have explained to you our view that the amounts Telegram has expended and will expend
to develop the TON Blockchain are relevant to whether Telegram has made and will make efforts from which a reasonable
purchaser of Grams could expect to profit. You have stated that you disagree that this evidence is relevant for that purpose.
We would like to note that the information sought in these topics is relevant to other issues in dispute in this litigation. As you
know, you filed two Forms D claiming to have raised $1.7 Billion as of 3/29/18, stating in those Forms D your view that the
Purchase Agreements themselves are securities exempt from registration under Regulation D (an assertion you have repeated,
among other things, in your answer to the Complaint, including by citing to Rule 506(c) under Regulation D). As you know, that
exemption is not available to you if you sold the Purchase Agreements to underwriters, and we are entitled to probe that
affirmative defense. This includes probing evidence of payments to underwriters, which we have seen in documents such as the
invoices we showed Mr. Perekopsky in his deposition. The bank account statements would thus tell us how much Telegram got
from the offering, when, and from whom, and can further permit probing whether you made payments to underwriters, when,
and in what amounts. The information sought is relevant to other topics. For example, the marketing materials for Grams tie
the “demand and value” for Grams to the development of and increase in user base for Messenger. The documents also explain
that Telegram will use funds to support Messenger’s development. Accordingly, evidence of Telegram’s use of funds to develop
Messenger is similarly tied to the efforts that have been made (or that still will need to be made) to support investments in
Grams.

Accordingly for these and the other reasons we have previously discussed with you, we request that you indicate whether you
will produce fully un-redacted versions of these bank records and designate a 30(b)(6) witness to discuss these topics.

We kindly request that you inform us during our call tomorrow if you will agree to produce any of the above-requested
information. Given the expedited discovery schedule, the upcoming federal holiday, and the pendency of the 30(b)(6)
deposition, we intend to seek relief from the Court tomorrow if we are not able to find agreement on these matters.

Thanks




From: Drylewski, Alexander C <Alexander.Drylewski@skadden.com>
Sent: Thursday, December 26, 2019 2:13 PM
To: Tenreiro, Jorge <tenreiroj@SEC.GOV>
Cc: Charmani, Thania <Thania.Charmani@skadden.com>; McGrath, Kevin <McGrathK@SEC.GOV>; Levine, Alison R
<levineali@SEC.GOV>; Stewart, Ladan F <stewartla@SEC.GOV>; Malloy, Christopher P <Christopher.Malloy@skadden.com>
Subject: RE: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize
the sender and know the content is safe.

Yes, noon tomorrow works. Rather than two calls, should we discuss the funds raised issue tomorrow as well?
            Case 1:19-cv-09439-PKC Document 52-1 Filed 01/02/20 Page 2 of 4



From: Tenreiro, Jorge <tenreiroj@SEC.GOV>
Sent: Thursday, December 26, 2019 2:04 PM
To: Drylewski, Alexander C (NYC) <Alexander.Drylewski@skadden.com>
Cc: Charmani, Thania (NYC) <Thania.Charmani@skadden.com>; McGrath, Kevin <McGrathK@SEC.GOV>; Levine, Alison R
<levineali@SEC.GOV>; Stewart, Ladan F <stewartla@SEC.GOV>; Malloy, Christopher P (NYC)
<Christopher.Malloy@skadden.com>
Subject: [Ext] Re: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

Thanks. Can we do the stips call tomorrow at 12 instead of 11 and is there a dial-in?

Also, please let us know your availability late this afternoon to discuss the dispute we haven’t resolved regarding disclosure of
use of funds raised

Thanks

Sent from my iPhone

On Dec 26, 2019, at 2:00 PM, Drylewski, Alexander C <Alexander.Drylewski@skadden.com> wrote:

         CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
         you recognize the sender and know the content is safe.

      Thanks – we're working on getting you a revised production asap.

      Alex

      From: Charmani, Thania (NYC)
      Sent: Thursday, December 26, 2019 10:41 AM
      To: Tenreiro, Jorge <tenreiroj@sec.gov>
      Cc: McGrath, Kevin <McGrathK@sec.gov>; Levine, Alison R <levineali@sec.gov>; Stewart, Ladan F
      <stewartla@sec.gov>; Drylewski, Alexander C (NYC) <Alexander.Drylewski@skadden.com>; Malloy, Christopher P
      (NYC) <Christopher.Malloy@skadden.com>
      Subject: Re: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

      Thank you.




                   On Dec 26, 2019, at 10:40 AM, Tenreiro, Jorge <tenreiroj@sec.gov> wrote:

               ﻿
               Done

               From: Charmani, Thania <Thania.Charmani@skadden.com>
               Sent: Tuesday, December 24, 2019 6:25 PM
               To: Tenreiro, Jorge <tenreiroj@SEC.GOV>; McGrath, Kevin <McGrathK@SEC.GOV>; Levine, Alison R
               <levineali@SEC.GOV>; Stewart, Ladan F <stewartla@SEC.GOV>
               Cc: Drylewski, Alexander C <Alexander.Drylewski@skadden.com>; Malloy, Christopher P
               <Christopher.Malloy@skadden.com>
               Subject: RE: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

                   CAUTION: This email originated from outside of the organization. Do not click links or open
                   attachments unless you recognize the sender and know the content is safe.

               Jorge,

               Due to a technical issue, the documents you identified below and other similar documents were
Case 1:19-cv-09439-PKC Document 52-1 Filed 01/02/20 Page 3 of 4


 inadvertently included in Telegram's eleventh rolling production of documents. Pursuant to Paragraph
 (7)(e) of the parties' Stipulation and Protective Order ordered by the Court on November 12, 2019
 (the “Protective Order”), we are clawing back Telegram's eleventh production of documents (i.e., all
 documents bates stamped as TLGRM-013) and we will reproduce as soon as possible. Please
 promptly destroy all copies of Telegram's eleventh production and provide confirmation that you
 have done so. If these documents have been shared with any parties other than the SEC, please
 promptly ensure that those parties have destroyed the documents pursuant to the Protective Order
 and provide confirmation of the same.

 Thank you very much for raising this issue and happy holidays.

 Best,
 Thania

 Thania Charmani
 Skadden, Arps, Slate, Meagher & Flom LLP
 Four Times Square | New York | 10036-6522
 T: 212.735.3502 | F: 917.777.3502
 thania.charmani@skadden.com
 P Please consider the environment before printing this email.

 From: Tenreiro, Jorge [mailto:tenreiroj@SEC.GOV]
 Sent: Tuesday, December 24, 2019 3:29 PM
 To: Charmani, Thania (NYC); McGrath, Kevin; Levine, Alison R; Stewart, Ladan F
 Cc: Drylewski, Alexander C (NYC); Malloy, Christopher P (NYC)
 Subject: [Ext] RE: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

 Hi Thania:

 Thank you for this production. Due to the limited amount we have time left before our next
 depositions, I planned on devoting the rest of my work day today, sadly, to completing our review of
 this production. However, I have become concerned as I wade through the first handful, that you
 may have produced privileged documents. Perhaps I am misunderstanding what these documents
 are and, if so, I apologize, and please confirm that you are not asserting privilege over these
 documents. Otherwise, I kindly request that you get back to me as soon as you are able about
 whether you need to claw back documents from this production, so that I may continue and finalize
 our review as soon as possible. Examples attached.

 Jorge


 From: Charmani, Thania <Thania.Charmani@skadden.com>
 Sent: Monday, December 23, 2019 11:51 PM
 To: Tenreiro, Jorge <tenreiroj@SEC.GOV>; McGrath, Kevin <McGrathK@SEC.GOV>; Levine, Alison R
 <levineali@SEC.GOV>; Stewart, Ladan F <stewartla@SEC.GOV>
 Cc: Drylewski, Alexander C <Alexander.Drylewski@skadden.com>; Malloy, Christopher P
 <Christopher.Malloy@skadden.com>
 Subject: SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

  CAUTION: This email originated from outside of the organization. Do not click links or open
  attachments unless you recognize the sender and know the content is safe.

 Jorge,

 Please find attached a letter accompanying Telegram's eleventh rolling production comprising
 documents with Bates range TLGRM-013-00000001 through TLGRM-013-00012796.

 We will also send you the production via Accellion. You will receive the password in a separate email.
 Please let us know if you have any issues.

 Happy Holidays to you and your team.
         Case 1:19-cv-09439-PKC Document 52-1 Filed 01/02/20 Page 4 of 4



            Best,
            Thania

            Thania Charmani
            Skadden, Arps, Slate, Meagher & Flom LLP
            Four Times Square | New York | 10036-6522
            T: 212.735.3502 | F: 917.777.3502
            thania.charmani@skadden.com
            P Please consider the environment before printing this email.


            ------------------------------------------------------------------------------
            This email (and any attachments thereto) is intended only for use by the addressee(s) named
            herein and may contain legally privileged and/or confidential information. If you are not the
            intended recipient of this email, you are hereby notified that any dissemination, distribution or
            copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
            email in error please immediately notify me at (212) 735-3000 and permanently delete the
            original email (and any copy of any email) and any printout thereof.

            Further information about the firm, a list of the Partners and their professional qualifications
            will be provided upon request.

            ==============================================================================

            ------------------------------------------------------------------------------
            This email (and any attachments thereto) is intended only for use by the addressee(s) named
            herein and may contain legally privileged and/or confidential information. If you are not the
            intended recipient of this email, you are hereby notified that any dissemination, distribution or
            copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
            email in error please immediately notify me at (212) 735-3000 and permanently delete the
            original email (and any copy of any email) and any printout thereof.

            Further information about the firm, a list of the Partners and their professional qualifications
            will be provided upon request.

            ==============================================================================

      ------------------------------------------------------------------------------
      This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
      contain legally privileged and/or confidential information. If you are not the intended recipient of this email,
      you are hereby notified that any dissemination, distribution or copying of this email (and any attachments
      thereto) is strictly prohibited. If you receive this email in error please immediately notify me at (212) 735-
      3000 and permanently delete the original email (and any copy of any email) and any printout thereof.

      Further information about the firm, a list of the Partners and their professional qualifications will be
      provided upon request.

      ==============================================================================

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may contain
legally privileged and/or confidential information. If you are not the intended recipient of this email, you are hereby
notified that any dissemination, distribution or copying of this email (and any attachments thereto) is strictly prohibited.
If you receive this email in error please immediately notify me at (212) 735-3000 and permanently delete the original
email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided upon
request.

==============================================================================
